Title: From George Washington to Brigadier General William Maxwell, 1 March 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middle Brook 1st March 1779.

I am favd with yours of the 27th and 28th ulto containing a more particular account of the enemy’s late attempt upon your post—I do not know what may be their design by landing up the River, but I think you had better desire Colo. Shreves Parties from New Ark to endeavour to keep up a communication with Colo. Clarke’s from Paramus, which will hinder them from effecting any thing by surprize. Be pleased to forward the letter for Sir Henry Clinton immediately.
Inclosed you have the last news papers. I am Yr most obt Servt.

